DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 21, 23, and 46 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pan et al. (herein “Pan”; US Pub. No. 2007/0129162 A1) in view of Matsunaga et al. (herein “Matsunaga”; US Pub. No. 2007/0129168 A1).
Regarding claim 21, Pan discloses an iron-type golf club head comprising: a head body including a hosel, a heel portion, a toe portion, a top-line portion, a sole portion including a rearward sole wall extending toward the top-line portion and defining a rear cavity surface having an upper rear cavity surface separated from a lower rear cavity surface by a ledge overhang surface (Figs. 1 and 4), and a rear cavity, wherein the rear cavity is surrounded in part by the heel portion, the sole portion, the toe portion, the top-line portion, and at least a portion of the rear cavity surface (Fig. 4); a striking plate welded to the head body and defining at least a portion of an iron-type face (Fig. 3; noting “welded” is merely a product by process), the striking plate having a substantially planar striking surface and a rear surface defining a thickness therebetween (Fig. 3), wherein the upper rear cavity surface is separated from the substantially planar striking surface by a first distance, and the lower rear cavity surface is separated from the substantially planar striking surface by a second distance that is greater than the first distance (Fig. 4; noting the top and bottom portions of the lower rear cavity); wherein the rear cavity is at least partially defined by a bottom cavity surface, the upper a rear cavity surface, the lower rear cavity surface, the ledge overhang surface, a heel side surface, and a toe side surface (Figs. 1 and 4); wherein the rear cavity is configured so that at least a portion of a surface of an elastomer material contacts the rear surface of the striking plate when the elastomer material is inserted into the rear cavity (Fig. 4); wherein the elastomer material at least partially fills the rear cavity, and at least a portion of the elastomer material contacts the upper rear cavity surface, the lower rear cavity surface, the ledge overhang surface, and the bottom cavity surface, and contacts the rear surface of the striking plate at least at a heel side of the striking plate and a toe side of the striking plate (Figs. 1 and 40, item 20’); wherein the elastomer material is located in part between the upper rear cavity surface and rear surface of the striking plate and contacts both the upper rear cavity surface and rear surface (Fig. 4, proximate the end of the marker for item 20’); wherein the elastomer material is located in part between the lower rear cavity surface and rear surface and contacts the rear surface (Fig. 4) wherein the elastomer material has a modulus of elasticity between 0.001 GPa and 10 GPa (par. [0023]; noting thermoplastic polyurethane, aka TPU, has an inherent modulus of elasticity of approximately 10 to 10,000 MPa or 0.01 to 10 GPa, the disclosed range making obvious the claimed range; see BASF NPL, page 6), wherein the striking plate is comprised of a first material and the head body is comprised of a second material (Fig. 1; noting some material is inherent), wherein at least a portion of the ledge overhang surface extends over-top of a portion of the elastomer material (Fig. 4).  It is noted that Pan that the elastomer material contacts the rear surface but not the lower rear cavity surface, and wherein the first material and the second material are steel alloys each having a modulus of elasticity greater than 150 GPa.  However, Matsunaga disclose a similar golf club wherein the elastomer material contacts the rear surface but not the lower rear cavity surface (Fig. 2B), and wherein the first material and the second 
Regarding claim 23, the combined Pan and Matsunaga disclose at least one of the upper rear cavity surface and the lower rear cavity surface is parallel to the substantially planar striking surface (Pan: Fig. 2; noting a different embodiment, but still obvious), and the ledge overhang surface is perpendicular to at least one of the upper rear cavity surface, the lower rear cavity surface, and the substantially planar striking surface (Pan: Fig. 4; noting perpendicular to the upper rear cavity surface).
Regarding claim 46, the combined Pan and Matsunaga disclose that the elastomer material is spaced apart from at least a portion of the lower rear cavity surface such that a gap exists between the at least the portion of the lower rear cavity surface and the elastomer material (Matsunaga: Fig. 2B).


Allowable Subject Matter
Claims 25-27, 32, 33, 35, 36, and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 39, 40, 42, 44, and 47 are allowed.
Withdrawn claims 24, 34, and 43 will be rejoined on the condition of allowance.



Response to Arguments
Applicant’s arguments with respect to claim(s) 21, 23, 25-27, 32-22, 35-36, 38-40, 42, 44, and 46-47 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B. STANCZAK whose telephone number is (571)270-7831. The examiner can normally be reached on Monday thru Thursday, 7:30 AM till 5:00 PM EST (alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the 

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
2/25/21
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711